Citation Nr: 0432695	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  98-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to October 
1972.

This case came to the Board of Veterans' Appeals (Board) from 
a January 1998 RO decision which denied service connection 
for a right elbow disability, a right shoulder disability, a 
right ankle disability, a low back disability, a psychiatric 
disorder, and a bilateral knee disability.  In May 1999, the 
Board remanded the case to the Regional Office (RO) for an RO 
hearing, which was held in July 1999.  In a written statement 
submitted at that time, the veteran withdrew his appeal on 
the issue of service connection for a bilateral knee 
disability.  

In a decision dated in February 2000, the Board denied the 
remaining claims.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
December 2000 Order, the Court vacated and remanded the Board 
decision as to these claims, for readjudication pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The case was 
subsequently returned to the Board.  By October 2001 
correspondence, the Board gave the veteran and his 
representative an opportunity to submit additional evidence 
and argument, which were received in September 2002.

In October 2002, the Board again denied the claims.  The 
veteran again appealed to the Court.  In an August 2003 Joint 
Motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
remanded; an August 2003 Court order granted the Joint 
Motion.  According to the August 2003 Joint Motion and Court 
Order, the Board was to further address compliance with legal 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) concerning VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The requested development having been 
accomplished, the case is again before the Board.  

The issues pertaining to service connection for a right elbow 
disability, a right shoulder disability, a low back 
disability, and a psychiatric disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not currently have a chronic right ankle 
disability.  


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. 

The file shows that through correspondence dated in October 
1997, the copy of the rating decision furnished in January 
1998, the statement of the case dated in April 1998, 
supplemental statements of the case dated in October 1998 and 
August 1999, at hearings on appeal in July 1999 and in 
September 2004, and by letter dated in April 2004, the 
veteran has been fully notified of the information and 
evidence needed to substantiate this claim, and his and VA's 
responsibilities for providing evidence.  See 38 U.S.C.A. § 
5103 (West Supp. 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159.

As to the duty to assist and as noted above, the appellant 
has submitted the relevant private medical evidence.  
Moreover, the veteran was afforded a VA examination.  
Accordingly, VA has fulfilled its duty to assist in obtaining 
relevant records and providing a medical examination.  See 
38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The February 2004 letter also 
advised the veteran to let VA know if there was "any other 
evidence or information" that he thought would help support 
his claim. In addition, the personal hearings he attended in 
January 2001 and September 2004 advised him of the 
opportunity to submit any evidence at his disposal to support 
his claim.  

It is noted that the original rating decision on appeal for 
service connection for the claimed disabilities was in 
January 1998. Notice fully complying the provisions of the 
VCAA was not provided to the veteran until April 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  In this case, the RO has obtained all available 
post-service VA and private medical records.  In this regard, 
at his hearing in June 1999, the veteran said that records 
from a private physician who had treated him in 1975 were 
unavailable, and all other records identified by him have 
been obtained.  Social Security records were obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Background

The veteran served on active duty in the Navy from July 1970 
to October 1972.  A review of his service medical records 
shows that on medical examination performed for enlistment 
purposes in June 1970, his lower extremities were all normal.

On medical examination performed for discharge purposes in 
October 1972, the veteran's lower extremities were listed as 
normal.  Service medical records are negative for diagnoses 
of a chronic right ankle disability.

Private medical records dated from 1987 to 1991 from Irongate 
Family Practice Associates reflect treatment for a variety of 
conditions.  A November 1989 treatment note shows that the 
veteran's present illnesses included gastritis and anxiety. 
On examination, the veteran's musculoskeletal system was 
listed as normal.  The private medical records are negative 
for a right ankle disability. 

In September 1997 the veteran submitted a claim for service 
connection for a right ankle disability.  He did not report 
any post-service treatment for that condition.

At a November 1997 VA examination, the veteran reported that 
he fell on his right elbow in 1971, and subsequently had 
occasional infrequent pain.  The examiner noted that there 
were no prior medical records associated with the veteran's 
file.  

On examination of the ankles, there was full range of motion, 
and no tenderness to palpation.  There was tenderness over 
the medial aspect just superior to the ankle on the right.  A 
right ankle disability was not diagnosed.  

The veteran filed a claim for disability benefits with the 
Social Security Administration (SSA) in September 1998.  

A physical examination in connection with the SSA claim was 
conducted in November 1998.  The veteran complained of knee, 
hip and elbow pain, said he had had arthritis for ten years, 
and had been in a motor vehicle accident in 1980.  He alleged 
tendinitis, bursitis, arthritis, and back pain.  The 
veteran's gait and joints were normal, and there was no 
swelling, tenderness or ankylosis of the musculoskeletal 
system.  There was limitation of motion in the lumbar spine 
due to pain and stiffness.  Elbow, shoulder, and ankle range 
of motion was normal, bilaterally.  The diagnosis was 
degenerative joint disease of the spine.  

At a July 1999 RO hearing, the veteran testified that during 
service he fell down some stairs and injured his right elbow, 
right shoulder, right ankle and low back.  The veteran said 
that he had had right shoulder and right ankle symptoms ever 
since claimed in-service injury.  He said he had been treated 
in service for the ankle injury, and given an Ace bandage.  
He stated that he sought treatment for his ankle condition 8 
or 9 months later, and was told that his ankle was badly 
sprained.  He said he occasionally had problems with giving 
way of the ankle ever since then.  

After the veteran's file was transferred to the Board, he 
submitted additional VA and private treatment records in June 
2004 and September 2004.  None of those records mentions any 
complaints or abnormal clinical findings pertaining to his 
right ankle or any diagnosis of a right ankle disorder.  
Therefore, although that additional evidence has not been 
considered by the RO, a Remand for preparation of a 
supplemental statement of the case is not needed and the 
veteran is not prejudiced by the Board's proceeding with 
final appellate consideration of the right ankle issue at 
this time.  38 C.F.R. § 19.31(b)(1) (2004).

In September 2004, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  He again testified as to the alleged in-service 
injury to his right ankle.  He stated that it currently did 
not hinder his walking.  But the veteran stated that it would 
sometimes get numb and would sometimes give out on him.  He 
reported that the symptoms had gradually gotten worse over 
the previous 20 years.  The veteran testified that he had 
mentioned his ankle problems to his private physician, but 
that they hadn't discussed it further, because, "I've lived 
with it so many years."  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

Analysis

The veteran claims service connection for a right ankle 
disability which he asserts was incurred during military 
service.   

The service medical records do not reflect that the veteran 
fell down stairs or that he injured his right ankle in such 
an incident.  On separation medical examination in October 
1972, the veteran's lower extremities were listed as normal.  
Service medical records are negative for a diagnosis of a 
chronic right ankle disability.  

Although in late January 1971, the veteran reported that his 
ankle gave out occasionally, on examination, there was no 
pathology, and no right ankle disability has been diagnosed 
since service, including on the VA examination in 1997.  
Without the current existence of a disability, there may be 
no service connection.  Degmetich v. Brown, 104 F.3d 1328 
(1997).  

In sum, the medical evidence does not demonstrate that the 
veteran currently has a chronic right ankle disability.  The 
Board therefore concludes that the claimed condition was not 
incurred in or aggravated by service.

In addition, additional VA examination is not necessary, as 
the evidence fails to indicate that any right ankle disorder 
may be associated with the veteran's period of military 
service. 38 U.S.C.A. § 5103A(d).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right ankle disability is denied.


REMAND

A November 1970 treatment note shows that the veteran 
presented with complaints of right elbow pain for the past 
two weeks; he reported that he bumped the elbow.  On 
examination, there was slight tenderness to palpation over 
the prominence of the olecranon and there was possible slight 
induration of the underlying tissues with no synovial fluid 
collection or remarkable swelling.  There was no epicondylar 
tenderness and there was full passive and active range of 
motion of the elbow with subjective pain on extension.  An X-
ray study was unremarkable except for some slight possible 
soft tissue thickening over the olecranon.  The diagnostic 
impression was mild olecranon bursitis, traumatic and/or 
minimal contusion.

A January 1971 treatment note shows that the veteran reported 
a one week history of low back pain with no history of 
injury.  On examination, there was bilateral tenderness of 
the low back, with some limitation of motion with pain; a 
course of muscle relaxants was prescribed.  About a week 
later, the veteran reported continued complaints of low back 
pain; an examination was within normal limits, including 
normal deep tendon reflexes and normal X-ray studies.  
Medication, exercise, and swimming were prescribed.  The next 
day, the veteran reported that he felt much better since 
performing exercises.  In late January 1971, the veteran 
reported that his ankle gave out occasionally.  On 
examination, there was no pathology, and the examiner 
indicated that the veteran had been advised to discontinue 
visits to sick bay for manufactured illnesses, and was 
returned to duty.  A May 1971 treatment note shows that the 
veteran complained of lumbosacral pain and ache; on 
examination, there was minimal paraspinal spasm.  The 
examiner prescribed valium, aspirin, heat, exercises, and use 
of a bed board.

A May 1972 treatment note shows that the veteran complained 
of vomiting and diarrhea; the diagnostic impression was viral 
illness versus psychophysiological bowel reaction, versus 
rule out hiatal hernia.  A May 1972 treatment note indicates 
that the veteran's "stomach disorder" was improving, with 
no more diarrhea and only occasional dry heaves.  The 
examiner noted that the veteran had been charged with an 
unauthorized absence in the past two days.  A psychiatric 
consult was recommended.  A May 1972 consultation request 
notes that the veteran had poor performance in the Navy with 
an inability to adjust; the provisional diagnosis was 
questionable personality disorder.  A May 1972 treatment note 
shows that the veteran's stomach condition was much improved, 
and the veteran had been staying on a bland diet with 
frequent feeding.  The veteran's medications included Reopan, 
Donnatal, and Librium.

On psychiatric consultation in May 1972,  the examiner noted 
that the veteran had been a poor performer in his squadron 
and apparently had a tendency to provoke superiors and get 
into disciplinary difficulties.  On examination, the veteran 
was alert, oriented, and pleasant, with average intelligence.  
There was no thought disorder and the veteran was not 
depressed.  The examiner stated that the veteran had poor 
judgment on numerous occasions, and seemed anxious to "make 
it" in the Navy.  The diagnostic impression was immaturity - 
immature personality.  The examiner opined that the veteran 
was still "growing up" and said he expected the veteran to 
gradually improve.  He stated that if the veteran became a 
major problem to his command, an administrative separation 
should be considered.

On medical examination performed for discharge purposes in 
October 1972, the veteran's upper extremities, lower 
extremities, spine, and psychiatric system were listed as 
normal.  Service medical records are negative for diagnoses 
of a chronic right shoulder disability, a chronic right elbow 
disability, a chronic low back disability, or a chronic 
acquired psychiatric disorder.

A May 1987 treatment note shows that the veteran complained 
of right elbow pain which had been intermittent for the past 
month, and reported that he had no previous injury to his 
elbow.  The diagnosis was tendonitis of the right elbow.  A 
subsequent May 1987 note reflects that the veteran telephoned 
the office and reported that his elbow was improved with rest 
and medication.  

Private medical records dated from 1987 to 1991 from Irongate 
Family Practice Associates reflect treatment for a variety of 
conditions.  A November 1989 treatment note shows that the 
veteran's present illnesses included gastritis and anxiety. 
On examination, the veteran's musculoskeletal system was 
listed as normal.  There are no subsequent medical records 
reflecting treatment for a psychiatric disorder, and the 
private medical records are negative for a right shoulder 
disability or a right ankle disability. 

At a November 1997 VA examination, the veteran reported that 
he fell on his right elbow in 1971, and subsequently had 
occasional infrequent pain.  He reported pain and aching in 
the right elbow for the past three years since he banged it 
on a work truck.  He complained of intermittent pain and 
stiffness of the elbow, and said a doctor had diagnosed the 
condition as "tennis elbow."  He complained of right 
shoulder pain, and said he knew of no specific shoulder 
injury.  With respect to his back, he said he fell on his 
tailbone at the time of his in-service elbow injury in 1971, 
and he had intermittent aching ever since.  He also reported 
pain in the lower thoracic area.  In addition, the veteran 
complained of right shoulder pain, and said he knew of no 
specific shoulder injury.  He said his shoulder pain might be 
related to a fall in which he injured his right elbow.  He 
stated that he started having right shoulder pain two years 
previously, and the pain began in the scapular region and 
radiated up into the joint. 

On examination of the right elbow, there was tenderness to 
palpation over the medial aspect of the elbow over the 
epicondylar area.  There was full range of motion.  On 
examination of the back, there was normal alignment, and no 
tenderness of the spine with palpation.  There was mild 
paravertebral tenderness bilaterally with palpation in the 
lower thoracic lumbar area.  On examination of the right 
shoulder, there was full range of motion, and no tenderness 
to palpation.  There was crepitation with palpation and a 
palpable popping.  The pertinent diagnoses were low back 
pain, of questionable etiology, symptomatic, status post 
injury to the coccyx area with residual pain and a negative 
X-ray study; right shoulder pain, intermittently symptomatic, 
possible arthritis; and right elbow tendonitis, 
intermittently symptomatic. 

VA treatment records dated from March to June 1998 show that 
the veteran complained of joint pains in March 1998.  Left 
elbow pain was noted, and he had spasms in the back.  The 
impression was probable arthritis.

At a November 1997 VA psychiatric examination, the veteran 
denied any previous hospitalization or outpatient treatment 
for any psychiatric or emotional condition.  He said he was 
once placed on "nerve medication" after the death of a 
relative.  He said he had been unable to work since 1994 due 
to pain in all of his joints.  The veteran reported symptoms 
including being tense and irritable, an inability to be 
around large numbers of people, difficulty tolerating noise, 
and sleep impairment.  He said he had these symptoms for the 
past ten years, and stated that approximately 90 percent of 
his emotional difficulties were due to his inability to work 
and his financial difficulties.  He said he had not had 
alcohol for the past three and one-half months, but that 
prior to that he was a heavy drinker for the past four or 
five years. The examiner noted that there were no prior 
medical records associated with the veteran's file.  The Axis 
I diagnoses were adjustment disorder with anxiety, and 
alcohol abuse, early full remission.  The examiner opined 
that the adjustment disorder was a result of the veteran's 
unemployment due to his chronic pain.  The examiner noted 
that psychosocial stressors included lack of income and lack 
of employment, presumably due to chronic pain.

The veteran filed a claim for disability benefits with the 
Social Security Administration (SSA) in September 1998.  

A physical examination in connection with the SSA claim was 
conducted in November 1998.  The veteran complained of knee, 
hip and elbow pain, said he had had arthritis for ten years, 
and had been in a motor vehicle accident in 1980.  He alleged 
tendinitis, bursitis, arthritis, and back pain.  The 
veteran's gait and joints were normal, and there was no 
swelling, tenderness or ankylosis of the musculoskeletal 
system.  There was limitation of motion in the lumbar spine 
due to pain and stiffness.  Elbow, shoulder, and ankle range 
of motion was normal, bilaterally.  The diagnosis was 
degenerative joint disease of the spine.  

A psychiatric examination report prepared in connection with 
the SSA disability claim in December 1998 noted that the 
veteran said he had never had any treatment for his nerves.  
He said that the VA had diagnosed adjustment disorder with 
anxiety in November 1997.  It was noted that the disability 
examiner in October 1998 had not found anxiety to be present, 
or any definitive evidence of a psychiatric disorder.  

VA records show that in December 1998, the veteran complained 
of pain and tightness in both shoulders.  In May 1999, muscle 
spasms were noted.  

VA treatment records dated from March to December 2000 
reflect radiologic findings of severe degenerative joint 
disease of the right acromioclavicular joint and right 
glenohumeral joint, as well as a nearly complete tear of the 
inferior margin of the right supraspinatus tendon.  The 
records also note further evaluation and treatment for 
psychiatric complaints.  Examiners again indicated that the 
psychiatric symptoms might be due to the veteran's chronic 
pain.  

Moreover, considerable additional medical evidence was 
received at the Board in June and September 2004.  Because no 
waiver of initial consideration of that evidence by the RO 
has been received, it would be prejudicial for the Board to 
proceed with final appellate review of the remaining claims 
at this time.  

Therefore, lacking a written waiver and as the above evidence 
suggests that chronic right elbow, right shoulder, low back, 
and psychiatric disabilities may have had their onset in 
military service or may be due to service-connected 
disabilities, and because additional evidence has been 
received concerning those issues that has not been initially 
considered by the RO, the appeal as to those issues is 
REMANDED to the RO for the following action: 

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for any of the claimed 
disabilities since 1999, and the 
approximate dates of treatment.  After 
securing any necessary authorization from 
the veteran, the RO should request copies 
of the records of all treatment 
identified by the veteran.  

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be scheduled 
for VA orthopedic and psychiatric 
examinations for the purpose of 
determining the etiology of any present 
right elbow, right shoulder, low back, 
and psychiatric pathology.  The claims 
folder must be made available for review 
by the examiners in conjunction with the 
examinations.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The 
examiners are requested to review the 
claims folder and the results of any 
testing prior to providing an opinion as 
to whether a chronic right elbow 
disability, a chronic right shoulder 
disability, a chronic low back 
disability, or a chronic acquired 
psychiatric disability is at least as 
likely as not linked to his period of 
service, any incident therein, or any 
continuous symptomatology.  Complete 
rationale for any opinions expressed by 
the examiners must be provided.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this Remand, and if they 
are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claims for service 
connection for a right elbow disability, 
a right shoulder disability, a low back 
disability, and a psychiatric disability, 
considering, in particular, the evidence 
added to the record since the August 1999 
supplemental statement of the case.  If 
any action taken remains adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case and should be given an opportunity 
to respond.  
 
Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



